DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hartfelder et al. (US 20090126580 A1 previously cited) in view of Kwon et al. (US 20120272832 A1 previously cited).
Regarding claim 1, Hartfelder discloses 
A cooking system (food warming apparatus 10, fig.1) comprising: 
a housing (housing 12, fig.1) having a first internal compartment (heating compartment 24 on left, fig.1) and a second internal compartment (heating compartment 24 on right, fig.1), the first internal compartment (heating compartment 24 on left) and the second internal compartment (heating compartment 24 on right) being separated by a dividing wall (divider 50, fig.1) extending upward from a base of the housing (housing 12); 
a first cooking container (tray 40, fig.1) defining a first cooking volume, said first cooking container (tray 40, fig.1) being removably receivable within said first internal compartment (heating compartment 24 on left) to close off an opening to said first internal compartment (heating compartment 24 on left) when inserted therein, and 
a second cooking container (tray 42, fig.1) defining a second cooking volume, said second cooking container (tray 42) being removably receivable within said second internal compartment (heating compartment 24 on right) to close off an opening to said second internal compartment (heating compartment 24 on right) when inserted therein; 
a first heating element and a second heating element (heater plates 70, 72, fig.1) disposed in said housing (housing 12), said first heating element (heater plate 70) being in thermal communication with said first cooking volume and said second heating element (heater plate72) being in thermal communication with said second cooking volume. 
However, Hartfelder does not disclose the first and second heating elements being independently operable to independently cook food contained within the first and second cooking containers; and 
a first fan and a second fan disposed in said housing, said first fan being in fluid communication with said first cooking volume and said second fan being in fluid communication with said second cooking volume.
Kwon discloses a cooking system (cooking apparatus 1, fig.2) comprising:
a first (broil heater 50, fig.2) and a second heating (bake heater 51, fig.2) elements being independently operable to independently cook food contained within the first (chamber 41, fig.2) and second cooking (chamber 42, fig.2) containers [Par.0069 cited: “….in order to apply a variety of temperature conditions in the first and second cooking chambers 41 and 42, a user may operate only a portion or all of the broil heater 50, the upper convection fan 53, the bake heater 51, the convection heater 52, and the lower convection heater 54….”]; and 
a first fan (upper convection fan 53, fig.2) and a second fan (lower convection fan 54, fig.2) disposed in said housing (main body 10, fig.2).


Regarding claim 2, Hartfelder discloses 
said first cooking container (tray 40, fig.1) and said second cooking container (tray 42, fig.1) are individually insertable into said first internal compartment (heating compartment 24 on left, fig.1) and said second internal compartment (heating compartment 24 on right, fig.1) respectively.

Regarding claim 3, Hartfelder discloses 
said first internal compartment (heating compartment 24 on left, fig.1) and said second internal compartment (heating compartment 24 on right, fig.1) are fluidly separate.

Regarding claim 4, Kwon discloses 
said first fan (upper convection fan 53, fig.2) is stacked vertically relative to said first heating element (broil heater 50, fig.2) within said housing (main body 10, fig.2) and said second fan (upper convection fan 53, fig.2) is stacked vertically relative to said second heating element (chamber 42, fig.2) within said housing (main body 10).

Regarding claim 5, Kwon discloses 
said first fan (upper convection fan 53, fig.2) includes a first inlet, a second inlet, and an outlet, said first inlet and said second inlet being arranged in fluid communication with said outlet [upper convection fan 53 has a first, a second and an outlet, fig.2].




Regarding claim 6, Kwon discloses
said first fan (upper convection fan 53, fig.2) has a first axially oriented inlet and a first radially oriented outlet and said second fan (upper convection fan 53, fig.2) has a second axially oriented inlet and a second radially oriented outlet.

Regarding claim 7, Hartfelder discloses 
said first cooking container (tray 40, fig.1) includes a first handle [tray 40 has an edge, fig.1] and said second cooking container (tray 42, fig.1) includes a second handle [tray 42 has an edge, fig.1].

Regarding claim 8, Kwon discloses
a motor (upper motor 55, lower motor 56, fig.2) operably coupled to each of said first fan (upper convection fan 53, fig.2) and said second fan (upper convection fan 53, fig.2).

Regarding claim 9, Kwon discloses
said motor (upper motor 55, lower motor 56, fig.2) is located externally from said first internal compartment (chamber 41, fig.2) and said second internal compartment (chamber 42, fig.2). 




Regarding claim 10, Kwon discloses
said motor (upper motor 55, lower motor 56, fig.2) is positioned between said first internal compartment (chamber 41, fig.2) and said second internal compartment (chamber 42, fig.2).

It would have been obvious to one of ordinary skill in the art before the time the invention was made to modify invention of Hartfelder, with the first and second heating elements being independently operable to independently cook food contained within the first and second cooking containers; and a first fan and a second fan disposed in said housing, as taught by Kwon, in order to apply a variety of temperature conditions in the first and second cooking chambers (Kwon, Par.0069), such that said first fan being in fluid communication with said first cooking volume and said second fan being in fluid communication with said second cooking volume.

Regarding claim 11, Hartfelder discloses 
A cooking system (food warming apparatus 10, fig.1), comprising: 
a housing (housing 12, fig.1) having a first internal cooking compartment (heating compartment 24 on left, fig.1) with a first cooking container (tray 40, fig.1) removably disposed therein and a second internal compartment (heating compartment 24 on right, fig.1) with a second cooking container (tray 42, fig.1) removably disposed therein, 
wherein the first (heating compartment 24 on left) and second (heating compartment 24 on right) internal cooking compartments are separated by a dividing wall (divider 50, fig.1) extending upward from a base of the housing (housing 12), wherein the first (tray 40) and second (tray 42) cooking containers are horizontally coplanar when disposed in the first (heating compartment 24 on left) and second (heating compartment 24 on right) internal cooking compartments respectively.
However, Hartfelder does not disclose the first internal compartment including a first heating assembly comprising a first fan and a first heating element configured to cook food disposed in the first cooking container, and the second internal cooking compartment including a second heating assembly comprising a second fan and a second heating element configured to cook food disposed in the second cooking container, the first and second heating assemblies being independently operable to independently cook food contained within the first and second cooking containers, and the first and second heating assemblies being programmable to simultaneously cook food in separate cooking modes. 
Kwon discloses a cooking system (cooking apparatus 1, fig.2) comprising: a first internal compartment (chamber 41, fig.2) including a first heating assembly (upper convection fan 53, broil heater 50, fig.2) comprising a first fan (upper convection fan 53, fig.2) and a first heating element (broil heater 50, fig.2), and the second internal cooking compartment (chamber 42, fig.2) including a second heating assembly (lower convection fan 54, bake heater 51, fig.2) comprising a second fan (lower convection fan 54, fig.2) and a second heating element (bake heater 51, fig.2), the first (upper convection fan 53, broil heater 50) and second (lower convection fan 54, bake heater 51) heating assemblies being independently operable to independently cook food [Par.0069 cited: “….in order to apply a variety of temperature conditions in the first and second cooking chambers 41 and 42, a user may operate only a portion or all of the broil heater 50, the upper convection fan 53, the bake heater 51, the convection heater 52, and the lower convection heater 54….”], and the first (upper convection fan 53, broil heater 50) and second (lower convection fan 54, bake heater 51) heating assemblies being programmable to simultaneously cook food in separate cooking modes [broil in chamber 40 and bake in chamber 42, Par.0069]. 

Regarding claim 12, Hartfelder discloses 
the first cooking container (tray 40, fig.1) includes a first external handle [tray 40 has an edge, fig.1] attached thereto and the second cooking container (tray 42, fig.1) includes a second external handle [tray 42 has an edge, fig.1] attached thereto.

Regarding claim 13, Kwon discloses
the first internal cooking compartment (chamber 41, fig.2) and the second internal cooking compartment (chamber 42, fig.2) are independently operable to cook food using at least one of conduction, convection [Pars.0046-0047], radiation, and induction.

Regarding claim 14, Kwon discloses
a control system (it is inherently cooking apparatus 1, fig.2 has a control system, see Par.0069) configured to operate the first (upper convection fan 53, broil heater 50, fig.2) and second heating (lower convection fan 54, bake heater 51, fig.2) assemblies, the control system being configured to receive inputs corresponding to at least one of a temperature, a cook time, and a food type.


Regarding claim 15, Kwon discloses
a motor (upper motor 55, lower motor 56, fig.2) operably coupled to each of the first (upper convection fan 53, fig.2) and second (upper convection fan 53, fig.2) fans, the motor (upper motor 55, lower motor 56) configured to operate the first (upper convection fan 53) and second (upper convection fan 53) fans at the same speed or at different speeds.

It would have been obvious to one of ordinary skill in the art before the time the invention was made to modify invention of Hartfelder, with the first internal compartment including a first heating assembly comprising a first fan and a first heating element configured to cook food disposed in the first cooking container, and the second internal cooking compartment including a second heating assembly comprising a second fan and a second heating element configured to cook food disposed in the second cooking container, the first and second heating assemblies being independently operable to independently cook food contained within the first and second cooking containers, and the first and second heating assemblies being programmable to simultaneously cook food in separate cooking modes, as taught by Kwon, in order to apply a variety of temperature conditions in the first and second cooking chambers (Kwon, Par.0069).

Regarding claim 16, Hartfelder discloses 
A cooking system (food warming apparatus 10, fig.1), comprising: 
a housing (housing 12, fig.1) having first (tray 40, fig.1) and second (tray 42, fig.1) internal independently removable cooking containers disposed therein, the first (tray 40) and second (tray 42) cooking containers being separated from each other by a dividing wall (divider 50, fig.1) extending upward from a base of the housing (housing 12), each of the first (tray 40) and second (tray 42) cooking containers defining a cooking volume therein, 
first and second heating elements (heater plates 70, 72, fig.1) disposed in the housing (housing 12) adjacent the cooking volume of the first (tray 40) and second (tray 42) cooking containers, respectively.
However, Hartfelder does not disclose 
the first and second cooking containers being configured to engage with first and second respective channels inside the housing to define first and second respective air ducts therein;
the first and second heating elements being independently operable; and 
first and second fans disposed in the housing adjacent the first and second heating elements, respectively, the first and second fans being independently operable, and the first and second fans being configured to circulate air through the first and second cooking volumes, respectively.
Kwon discloses a cooking system (cooking apparatus 1, fig.2) comprising:
a first (chamber 41, fig.2) and second (chamber 41, fig.2) cooking compartment being configured to engage with first and second respective channels (outlet holes 60, fig.3) inside the housing to define first and second respective air ducts therein.
a first (broil heater 50, fig.2) and second (bake heater 51, fig.2) heating elements being independently operable [Par.0069 cited: “….in order to apply a variety of temperature conditions in the first and second cooking chambers 41 and 42, a user may operate only a portion or all of the broil heater 50, the upper convection fan 53, the bake heater 51, the convection heater 52, and the lower convection heater 54….”]; and 
first (upper convection fan 53, fig.2) and second (lower convection fan 54, fig.2) fans disposed in the housing (main body 10, fig.2) adjacent the first (broil heater 50) and second (bake heater 51) heating elements, respectively, the first (upper convection fan 53) and second (lower convection fan 54) fans being independently operable [Par.0069 cited: “….in order to apply a variety of temperature conditions in the first and second cooking chambers 41 and 42, a user may operate only a portion or all of the broil heater 50, the upper convection fan 53, the bake heater 51, the convection heater 52, and the lower convection heater 54….”], and the first (upper convection fan 53) and second fans (lower convection fan 54, fig.2) being configured to circulate air through the first (chamber 41) and second (chamber 42) cooking volumes, respectively.

Regarding claim 17, Kwon discloses
a control system (it is inherently cooking apparatus 1, fig.2 has a control system, see Par.0069) configured to operate cooking processes of food.
Hartfelder discloses first (tray 40, fig.1) and second (tray 42, fig.1) containers.

Regarding claim 18, Kwon discloses
the control system (it is inherently cooking apparatus 1, fig.2 has a control system, see Par.0069) is configured to independently operate the first (broil heater 50, fig.2) and second heating elements (bake heater 51, fig.2) and the first (upper convection fan 53, fig.2) and second (lower convection fan 54, fig.2) fans.

Regarding claim 19, Kwon discloses
the control system (it is inherently cooking apparatus 1, fig.2 has a control system, see Par.0069) is configured to receive inputs corresponding to at least one of a temperature, a cook time, and a food type [control system is inherently that can be performed the function].

Regarding claim 20, Kwon discloses
the control system (it is inherently cooking apparatus 1, fig.2 has a control system, see Par.0069) is configured to adjust cooking parameters based on sensed data without user input [control system is inherently that can be performed the function].

It would have been obvious to one of ordinary skill in the art before the time the invention was made to modify invention of Hartfelder, with the first and second cooking containers being configured to engage with first and second respective channels inside the housing to define first and second respective air ducts therein; the first and second heating elements being independently operable; and first and second fans disposed in the housing adjacent the first and second heating elements, respectively, the first and second fans being independently operable, and the first and second fans being configured to circulate air through the first and second cooking volumes, respectively, as taught by Kwon, in order to apply a variety of temperature conditions in the first and second cooking chambers (Kwon, Par.0069).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-71 of copending Application No. 17159414.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application No. 17159414 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of copending Application No. 17159414.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US11045046 B1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of U.S. Patent No. US11045046 B1 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of U.S. Patent No. US11045046 B1.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US11389026 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of U.S. Patent No. US11389026 B1 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of U.S. Patent No. US11389026 B1.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US11297977 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of U.S. Patent No. US11297977 B1 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of U.S. Patent No. US11297977 B1.

Response to Amendment
With respect to Claim Objection: since the amended claim has been filed on 11/22/2022, such that the Claim Objection is withdrawn.

Response to Argument
Applicant's arguments in Remark filed on 11/22/2022 have been fully considered but they are not persuasive as the following reasons:
The applicants argue: “…The Examiner asserts that Hartfelder discloses a first cooking container being removably receivable within said first internal compartment to close off an opening to said first internal compartment when inserted therein. At the outset, Applicant notes that the Examiner points to element "40" of Figure 1 as the first cooking container, and the left side of element "24" as the first internal compartment. Tray 40 does not close off an opening to the left side of heating compartment 24, and there is simply no such teaching or suggestion in Hartfelder. Further, the teachings in paragraph [0052] and Figures 1 and 8 of Hartfelder relating to the tray 40 illustrate that a cover 44 can be placed on top of tray 40. A cover would likely be unnecessary if Hartfelder disclosed a cooking container closing off an opening to an internal compartment as the Examiner asserts. Hartfelder simply fails to teach that tray 40 closes off an opening to the left side of the heating compartment 24. 
The Examiner asserts that Kwon discloses a first fan and a second fan disposed in a  housing. The Examiner asserts that it would have been obvious to one of ordinary skill in the art before the time the invention was made to modify the invention of Hartfelder with a first fan and a second fan disposed in the housing, as taught by Kwon, in order to apply a variety of temperature conditions in the first and second cooking chambers, such that the first fan would be in fluid communication with the first cooking volume and the second fan would be in fluid communication with the second cooking volume. However, Hartfelder is directed to a food warming apparatus for warming previously cooked food and Kwon is directed to a cooking apparatus for cooking food by convection. A person having ordinary skill in the art would simply not add the convection fans 53 and 54 of Kwon to the food warming apparatus of Hartfelder because the food warming apparatus of Hartfelder does not cook food by convection or any other means. Therefore, it would not have been obvious to modify the invention of Hartfelder with a first fan and a second fan disposed in the housing, as taught by Kwon, in order to apply a variety of temperature conditions in the first and second cooking chambers, such that the first fan would be in fluid communication with the first cooking volume and the second fan would be in fluid communication with the second cooking volume...”, Remark Pages 6-7.
The examiner’s response: the applicant’s arguments above are not persuasive by following reason:
Since the claim does not specific define that a cooking container completely “close off” an opening to a first internal compartment, neither define what degree of “close off”, such that a tray 40 (considered as cooking container) of Harfelder is more or less “close off” a compartment 24 (considered as first internal compartment) in some degrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the secondary Kwon is only used to disclose a first and a second heating elements being independently operable and a first fan and a second fan, all the other limitations already disclosed by the primary Hartfelder reference. Additionally, both references are related as the same technical field (cooking area) such that it would have been obvious to combine them. 

With respect to Double Patenting rejection: since no Terminal has not been filed, such that the Double Patenting rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
12/04/2022